Citation Nr: 1532196	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status-post right knee surgery and degenerative arthritis.  


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel











INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970, from April 1976 to February 1978, and from April 1982 until July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claim was subsequently transferred to the Seattle, Washington RO.  Although a September 2013 rating decision granted the Veteran a separate 10 percent disability rating for right knee patellar subluxation, because the Veteran has not submitted a notice of disagreement with the assigned rating, the Board does not have jurisdiction over this issue. 

In December 2013, the Veteran's now-former representative, the Military Order of the Purple Heart, wrote to him advising him that it was revoking it's representation.  In April 2014, the RO wrote to the Veteran notifying him that his appeal was being sent to the Board for disposition and advised him that he had 90 days, or until the Board issued a decision, to appoint a new representative to represent him before the Board.  As a response from the Veteran was not received, he is deemed to represent himself in this matter.

In July 2014, the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include affording the Veteran another VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Although a March 2015 rating decision granted the Veteran a separate noncompensable disability rating for right leg, limitation of extension associated with his service-connected right knee disability, again, because the Veteran has not submitted a notice of disagreement with the assigned rating, the Board does not have jurisdiction over this issue.  However, because the results from the October 2014 VA examination report show that the Veteran had painful motion of the knee beginning at 15 degrees in extension (which would warranted a higher, 20 percent disability rating), this issue is being referred back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's status-post right knee surgery and degenerative arthritis has been manifested by no greater than objective findings of pain, right leg flexion limited to no less than 80 degrees, right leg extension limited to no greater than 5 degrees, and full motor strength, but without instability or ankylosis.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for status-post right knee surgery and degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.71a, Diagnostic Codes 5003, 5010, 5261, 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2008, which advised the Veteran of the evidence necessary to substantiate his original service connection claim.  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  However, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A subsequent letter dated in November 2009 provided him with notice of the rating criteria under which his disability was rated.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records and post-service VA and private treatment records.  The claims folder also contains VA/QTC examination reports dated in March 2008, July 2013 and October 2014.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

Review of the VA examination reports demonstrates that the examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.  

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2014).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2014).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's status-post right knee surgery and degenerative arthritis has been rated on limitation of motion of affected parts as degenerative arthritis.

Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id; see also 38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  A higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of ''the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

During the Veteran's March 2008 QTC examination, he reported pain, stiffness, swelling, giving way and lack of endurance.  He denied weakness, locking, fatigability and dislocation.  Upon evaluation, flexion was to 80 degrees with pain at end-point, and extension was to zero degrees without pain.  After repetitive use, joint function was additionally limited by pain, but there was no additional limitation of range of motion, fatigue, weakness, lack of endurance or incoordination.  There were no findings of instability or ankylosis.  

Private treatment records, dated in September and November 2009, show that the Veteran was seen for complaints of knee pain.  The September 2009 report shows that the right knee had "relatively good" motion, diffuse pain, patellofemoral in nature, pain in the medial joint line and posteriorly, and a little bit of patellar subluxation.  Radiographic films showed evidence of three-compartment degenerative arthritis.  The examiner did not record range of motion for the knee.  The two reports for November 2009 noted the same right knee findings as the September report.  However, it was also noted that the Veteran had an injection of Euflexxa during each visit.   

During his July 2013 VA examination, it noted that there had been no change in severity of the condition since 2008.  The Veteran reported flare-ups with increased pain and decreased motion.  Upon evaluation, flexion was to 95 degrees with pain at 90 degrees, and extension was to zero degrees without pain.  After repetitive motion, joint function was additionally limited by pain, but was not additionally limited by any additional loss of range of motion.  Muscle strength testing was within normal limits, and there were no findings of instability or ankylosis.  The examiner estimated that, during painful flare-ups, the Veteran would have approximately 20-25 degrees of loss of range of motion, moderate weakness, moderate fatigability and moderate incoordination.  However, he specifically added that the Veteran's right knee disorder was moderate, stable and did not impact his ability to work.

In October 2014, the Veteran was afforded a third VA examination, performed by the same examiner who had performed the July 2013 examination.  The Veteran reported experiencing flare-ups with decreased range of motion secondary to increased pain.  Upon evaluation, flexion was to 110 degrees with no evidence of pain, and extension was to 5 degrees with pain at 15 degrees; as previously discussed, the March 2015 rating decision granted the Veteran a separate disability rating for limitation of extension, and the claim is being referred back to the AOJ for consideration of a higher initial rating.  After repetitions, the Veteran experienced pain with flexion was limited to 105 degrees and extension was limited to 10 degrees.  Muscle strength testing was within normal limits, and there were no findings of instability or ankylosis.  The examiner noted that he could not estimate any additional limitation of range of motion in degrees during flare-ups because the Veteran was not experiencing a flare-up at that time.  However, he opined that the disability would not render the Veteran unable to secure or maintain substantially-gainful employment.

There are no VA treatment records during the period on appeal for the Veteran's right knee disability.
Applying the pertinent legal criteria to the facts of this case, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for status-post right knee surgery and degenerative arthritis under DC 5260.  As noted above, there was no probative evidence during the entirety of the period on appeal that the Veteran had limitation of flexion limited 30 degrees or less.  Moreover, despite the fact that both examiners who evaluated him over the course of the appeal found that there was objective evidence of pain, there were no findings of fatigue, lack of endurance, weakness, lack of coordination or decrease in degrees of range of motion upon repetitive motion, which, if present, could possibly warrant a higher disability rating.  See Deluca, supra.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis),  5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there has never been objective evidence of ankylosis, semilunar, dislocated cartilage with frequent episodes of locking pain and effusion, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable.  In addition, as discussed above, the Veteran was afforded a separate disability rating under DC 5257, for patellar subluxation.

In denying the Veteran's claim for a higher disability evaluation, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, however, as noted above, there is no evidence that the Veteran's right knee disability presents such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran's disorder has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although he reported experiencing flare-ups with pain, the current 10 percent disability rating contemplates the pain that often accompanies degenerative arthritis of the knee.  Moreover, although the July 2013 examiner estimated that the Veteran might experience approximately 20-25 additional degrees of limitation of range of motion of the joint during flare-ups, he also specifically opined that the Veteran's right knee disorder was stable and did not impact his ability to work.  In addition, as previously discussed, the issue of a higher disability rating for findings of 15 degrees of limitation of extension of the right leg during the October 2014 examination is being referred to be addressed by the AOJ.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for status-post right knee surgery and degenerative arthritis.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status-post right knee surgery and degenerative arthritis is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


